Exhibit10.2

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of the 27th
day of June, 2020, by and among CITIZENS & NORTHERN CORPORATION, a Pennsylvania
corporation (the “Corporation”), CITIZENS & NORTHERN BANK, a Pennsylvania bank
(the “Bank”), and Janice E. Ward, an employee of the Corporation and/or the Bank
and/or of a subsidiary of either (the “Employee”).  The Corporation and the Bank
are collectively referred to herein as the “Employer.”

WHEREAS, the Employer wishes to assure itself of the continuity of the
Employee’s services in the event of any actual change in control of the
Corporation; and

WHEREAS, the Employer and the Employee accordingly desire to enter into this
Agreement on the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:

1.         TERM OF AGREEMENT.  The “Term” of this Agreement shall commence on
the date hereof and shall continue through December 31, 2020; provided, however,
that on such date and on each December 31 thereafter, the Term of this Agreement
shall automatically be extended for one additional year unless, not later than
the preceding January 1 either party shall have given written notice to the
other that such party does not wish to extend the Term; and provided, however,
that if a Change in Control (as defined in Section 3 below) shall have occurred
during the original or any extended Term of this Agreement, the Term of this
Agreement shall continue for a period of twenty-four (24) calendar months
commencing with the calendar month in which such Change in Control occurs and
shall end upon the expiration of such 24 month period.

2.         EMPLOYMENT AFTER A CHANGE IN CONTROL.  If the Employee is in the
employ of the Bank on the date of a Change in Control, the Bank hereby agrees to
continue the Employee in its employ for the period commencing on the date of the
Change in Control and ending on the last day of the Term of this Agreement (the
“Employment Period”).  During the Employment Period, the Employee shall hold
such position with the Bank and exercise such authority and perform such
employment duties as are commensurate with the Employee’s position, authority
and duties immediately prior to the Change in Control.  The Employee agrees that
during the Employment Period the Employee shall devote full business time
exclusively to the Employee’s duties and perform such duties faithfully and
efficiently; provided, however, that nothing in this Agreement shall prevent
either (i) the Employee from voluntarily resigning from employment upon at least
sixty (60) days’ written notice to the Bank under circumstances which do not
constitute a Termination (as defined below in Section 5), or (ii) the Bank
terminating the Employee for “Cause” as defined in Section 5 hereof or for any
other reason or no reason.

3.         CHANGE IN CONTROL.  For purposes of this Agreement, a “Change in
Control” means the happening of any of the following:  the merger of the
Corporation into, or the consolidation of the Corporation with, another entity;
the sale or other disposition of all or substantially all of the Corporation’s
assets; or the liquidation of the Corporation; provided, however, that a Change
in Control shall not be deemed to have occurred by reason of a transaction, or a
substantially concurrent or otherwise related series of transactions, upon the
completion of which 50 percent or more of the beneficial ownership of the voting
power of the Corporation (or of the surviving corporation or corporation
directly or indirectly controlling the Corporation) is held by (i) employee
benefit plans of the Corporation ; or (ii) an “Affiliate” of the Corporation (as
defined in the Securities Exchange Act of 1934, as amended).

4.         COMPENSATION DURING THE EMPLOYMENT PERIOD.  During the Employment
Period, the Employee shall be compensated as follows:



--------------------------------------------------------------------------------

a.           The Employee shall receive compensation which is not less than
compensation paid by the Employer to the Employee immediately prior to the
Employment Period; and

b.          The Employee shall be eligible to participate in the Employer
employee benefit plans which are not materially less favorable to the Employee
than the Employer employee benefit plans in which the Employee participated in
immediately prior to the Employment Period.

5.         TERMINATION.  For purposes of this Agreement, the term “Termination”
shall mean termination of the employment of the Employee during the Employment
Period either (i) by the Employer, for any reason other than death, Disability
(as defined below), or Cause (as described below), or (ii) by resignation of the
Employee upon the occurrence of one or more of the following events:

a.           A significant change in the nature or scope of the Employee’s
authorities or duties from those described in Section 2 above, a breach of any
of the provisions of Section 4 above, or the breach by the Employer of any other
provision of this Agreement;

b.          The relocation of the Employee’s office to a location more than 35
miles from the location of the Employee’s office immediately prior to the
Employment Period;

c.           A reasonable determination by the Employee that, as a result of a
Change in Control and a change in circumstances thereafter significantly
affecting the nature and scope of Employee’s authorities and duties from those
described in Section 2 above, the Employee is unable to exercise the
authorities, powers, functions or duties associated with the Employee’s position
as contemplated by Section 2 above; or

d.          The failure of the Corporation to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement as contemplated
in Section 15 below.

The date of the Employee’s Termination under this Section 5 shall be the date
specified by the Employee or the Employer, as the case may be, in a written
notice to the other party complying with the requirements of Section 11 below.
 For purposes of this Agreement, the Employee shall be considered to have a
“Disability” during the period in which the Employee is unable, by reason of a
medically determinable physical or mental impairment, to engage in the material
and substantial duties of the Employee’s regular occupation, which condition is
expected to be permanent.  For purposes of this Agreement, the term “Cause”
means, in the reasonable judgment of the Board of Directors of the Employer, (i)
the willful and continued failure by the Employee to substantially perform the
Employee’s duties with the Employer after written notification by the Employer,
or (ii) the willful engaging by the Employee in conduct which is demonstrably
injurious to the Employer, monetarily or otherwise, or (iii) the engaging by the
Employee in egregious misconduct involving moral turpitude.  For purposes of
this Agreement, no act, or failure to act, on the Employee’s part shall be
deemed “willful” unless done, or omitted to be done, by the Employee not in good
faith and without reasonable belief that such action was in the best interest of
the Employer.

6.         SEVERANCE PAYMENTS.   In the event of a Termination described in
Section 5 above, in lieu of the amounts otherwise payable under Section 4 above,
the Employee shall be entitled to receive (i) Employer-paid COBRA premiums
(relating to the Employee’s group medical insurance continuation premiums) for a
period of eighteen (18) months after the date of Termination, and (ii) a lump
sum payment in cash no later than thirty (30) business days after the date of
Termination equal to the sum of:

a.      the Employee’s unpaid salary, accrued vacation pay and unreimbursed
business expenses through and including the date of Termination; and



Page 2 of 6

--------------------------------------------------------------------------------

b.      an amount equal to one times the Employee’s base salary in effect
immediately prior to the date of Termination.

7.         EXCESS PARACHUTE PAYMENT LIMITATION.  Notwithstanding any other
provision of this Agreement, if the sum of the payments to the Employee
described in this Agreement and in any other agreement, program, or plan between
the Employee and the Employer (or an affiliate of the Employer) attributable to
the same Change in Control constitute “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (“Code”)),
the Employer shall reduce the amounts otherwise payable to the Employee under
this Agreement so that the Employee’s total “parachute payment” (as defined in
Code Section 280G(b)(2)(A)) under this Agreement and any other agreements,
programs, or plans shall be One Thousand Dollars ($1,000) less than the amount
that would be an “excess parachute payment.”

8.         WITHHOLDING.  All payments to the Employee under this Agreement will
be subject to all applicable withholding of state and federal taxes.

9.         CONFIDENTIALITY AND NON-SOLICITATION.  The Employee agrees that:

a.           Except as may be required by the lawful order of a court or agency
of competent jurisdiction, or except to the extent that the Employee has express
authorization from the Employer, the Employee agrees to keep secret and
confidential all non-public information concerning the Employer (or any entity
controlled by the Employer) which was acquired by or disclosed to the Employee
during the course of the Employee’s employment with the Employer (or any entity
controlled by the Employer), and not to disclose the same, either directly or
indirectly, to any other person, firm or business entity or to use it in any
way.

b.          While the Employee is employed by the Employer (or any entity
controlled by the Employer) and for a period of twelve (12) months after the
date of the Employee’s Termination or other termination of employment with the
Employer, the Employee covenants and agrees that Employee will not, whether for
Employee or for any other person, business, partnership, association, firm,
company or corporation, initiate contact with, solicit, divert or take away any
of the customers (entities or individuals from which the Employer or any entity
controlled by the Employer receives payment for services) of the Employer (or
any entity controlled by the Employer) or employees of the Employer (or any
entity controlled by the Employer) in existence from time to time during
Employee’s employment with the Employer (or any entity controlled by the
Employer) and at the time of such initiation, solicitation or diversion.

10.       MITIGATION AND SET-OFF.  The Employee shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.  The Employer shall not be entitled to set off
against the amounts payable to the Employee under this Agreement any amounts
earned by the Employee in other employment after termination of employment with
the Employer, or any amounts which might have been earned by the Employee in
other employment had he sought such other employment.

11.       NOTICES.  Any notice of Termination of the Employee’s employment by
the Employer or the Employee for any reason under Section 5 above shall be upon
no less than fifteen (15) days’ and no greater than forty-five (45) days’
advance written notice to the other party.  Any notices, requests, demand and
other communications provided for by this Agreement shall be sufficient if in
writing and if sent by registered or certified mail to the Employee at the last
address the Employee has filed in writing with the Employer or, in the case of
the Employer, to the attention of the Secretary of the Employer, at its
principal executive offices.



Page 3 of 6

--------------------------------------------------------------------------------

12.       NON-ALIENATION.  The Employee shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no amounts payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law.  Nothing in this Section 12 shall limit the Employee’s rights or powers
to dispose of the Employee’s property by Last Will and Testament or limit any
rights or powers which the Employee’s executor or administrator would otherwise
have.  This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, designees, devisees, and legatees.  If the Employee should
die while any amount is still payable to the Employee hereunder had the Employee
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to the Employee’s designees, devisees, or legatee, or if there
are none, to the Employee’s estate.

13.       GOVERNING LAW.  The provisions of this Agreement shall be construed in
accordance with the laws of the State of Pennsylvania, without application of
conflict of laws provisions thereunder.

14.       AMENDMENT.  This Agreement may be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person and,
except as specifically provided in Section 15 hereto, so long as the Employee
lives, no person, other than the parties hereto, shall have any rights under or
interest in this Agreement or the subject matter hereof.

15.       SUCCESSORS TO THE EMPLOYER.  This Agreement shall be binding upon and
inure to the benefit of the Employer and any successor of the Employer.  The
Employer shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no succession had taken place.

16.       EMPLOYMENT STATUS.  Nothing herein contained shall be deemed to create
an employment agreement between the Employer and the Employee, providing for the
employment of the Employee by the Employer for any fixed period of time.  The
Employee’s employment with the Employer is terminable at will by the Employer or
the Employee, and each shall have the right to terminate the Employee’s
employment with the Employer at any time, with or without Cause, subject to (i)
the notice provisions of this Agreement, and (ii) the Employer’s obligation to
provide severance payments if and as required by Section 6.  Upon a termination
of the Employee’s employment prior to the date of a Change in Control, there
shall be no rights of the Employee under this Agreement.

17.       409A SAFE HARBOR.

a.           General.  It is intended that this Agreement shall comply with the
provisions of section 409A of the Code and the Department of the Treasury (the
"Department") Regulations relating thereto, or an exemption to section 409A of
the Code.  Any payments that qualify for the "short-term deferral" exception or
another exception under section 409A of the Code shall be paid under the
applicable exception.  For purposes of the limitations on nonqualified deferred
compensation under section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the section 409A of the Code deferral election rules and
the exclusion under section 409A of the Code for certain short-term deferral
amounts.  All payments to be made upon a termination of employment under this
Agreement may only be made upon a "separation from service" under section 409A
of the Code.  In no event may the Employee, directly or indirectly, designate
the calendar year of any payment under this Agreement.  Within the time period
permitted by the applicable Department Regulations (or such later time as may be
permitted under section 409A or



Page 4 of 6

--------------------------------------------------------------------------------

any Internal Revenue Service or Department rules or other guidance issued
thereunder), the Corporation may, in consultation with the Employee, modify the
Agreement in order to cause the provisions of the Agreement to comply with the
requirements of section 409A of the Code, so as to avoid the imposition of taxes
and penalties on the Employee pursuant to section 409A of the Code.

b.          In-Kind Benefits and Reimbursements.  Notwithstanding anything to
the contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Employee’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later  than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

c.           Delay of Payments.  Notwithstanding any other provision of this
Agreement to the contrary, if the Employee is considered a "specified employee"
for purposes of section 409A of the Code (as determined in accordance with the
methodology established by the Corporation and the Bank as in effect on the date
of termination), (i) any payment that constitutes nonqualified deferred
compensation within the meaning of section 409A of the Code that is otherwise
due to the Employee under this Agreement during the six-month period following
his separation from service (as determined in accordance with section 409A of
the Code) shall be accumulated and paid to Employee on the first business day of
the seventh month following her separation from service (the "Delayed Payment
Date") and (ii) in the event any equity compensation awards held by the Employee
that vest upon termination of the Employee’s employment constitute nonqualified
deferred compensation within the meaning of section 409A of the Code, the
delivery of shares of common stock (or cash) as applicable in settlement of such
award shall be made on the earliest permissible payment date (including the
Delayed Payment Date) or event under section 409A on which the shares (or cash)
would otherwise be delivered or paid.  The Employee shall be entitled to
interest on any delayed cash payments from the date of termination to the
Delayed Payment Date at a rate equal to the applicable federal short-term rate
in effect under Code section 1274(d) for the month in which the Employee’s
separation from service occurs.  If the Employee dies during the postponement
period, the amounts and entitlements delayed on account of section 409A of the
Code shall be paid to the person designated by the Employee in writing for this
purpose, or in the absence of any such designation, to (i) her spouse if he
survives her, or (ii) to her estate if her spouse does not survive her, on the
first to occur of the Delayed Payment Date or 30 days after the date of the
Employee’s death. The foregoing shall apply only to those payments required
hereunder, if any, that do not qualify as short term deferrals or an exempt pay
arrangement under section 409A.

18.       SEVERABILITY.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

19.       SURVIVAL.  Notwithstanding any other provision of this Agreement to
the contrary, Sections 9, 15 and 17 shall survive the termination of this
Agreement and the termination of the Employee’s employment with the Employer.



Page 5 of 6

--------------------------------------------------------------------------------

20.       COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.

IN WITNESS WHEREOF, the Employee and the Employer have executed this Agreement
as of the day and year first above written, but on the dates indicated below
each.



EMPLOYEE:







Signature:

/s/ Janice E. Ward







Printed Name:

Janice E. Ward



Address:

487 Pecks Road





Pittsfield, MA 01201







Date:

06-27-2020



CORPORATION:







CITIZENS & NORTHERN CORPORATION







By:

/s/ J. Bradley Scovill







Title:

President & CEO







Date:

06-27-2020











BANK:







CITIZENS & NORTHERN BANK







By:

/s/ J. Bradley Scovill







Title:

President & CEO







Date:

06-27-2020



Page 6 of 6

--------------------------------------------------------------------------------